     Case 1:13-cv-01213-RJA Document 94-1 Filed 10/28/19 Page 1 of 3
        6835(0(&28572)7+(67$7(2)1(:<25.
           Appellate Division, Fourth Judicial Department

833
CA 18-02266
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ.


FORD MOTOR CREDIT COMPANY LLC, FORMERLY KNOWN
AS FORD MOTOR CREDIT COMPANY,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                   MEMORANDUM AND ORDER

MCCARTHY ACQUISITION CORPORATION, DOING BUSINESS
AS MCCARTHY FORD, ET AL., DEFENDANTS,
THOMAS J. PIERONI, AUTOMOTIVE FLEET LEASING
SERVICES, INC., DOING BUSINESS AS AUTOMOTIVE
FLEET LEASING CO., AND BENTLEY HOLDINGS, INC.,
DOING BUSINESS AS AUTOMOTIVE FLEET LEASING CO.,
DEFENDANTS-APPELLANTS-RESPONDENTS.
(ACTION NO. 1.)
------------------------------------------------
THOMAS J. PIERONI, BENTLEY HOLDINGS, INC., DOING
BUSINESS AS AUTOMOTIVE FLEET LEASING CO.,
PLAINTIFFS-APPELLANTS-RESPONDENTS,
ET AL., PLAINTIFFS,

                     V

FORD MOTOR CREDIT COMPANY LLC, FORMERLY KNOWN AS
FORD MOTOR CREDIT COMPANY,
DEFENDANT-RESPONDENT-APPELLANT.
(ACTION NO. 2.)


HODGSON RUSS LLP, BUFFALO (AARON M. SAYKIN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS AND PLAINTIFFS-APPELLANTS-
RESPONDENTS.

PHILLIPS LYTLE LLP, BUFFALO (CRAIG A. LESLIE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT AND DEFENDANT-RESPONDENT-APPELLANT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered May 14, 2018. The order, among other things,
granted the motion of plaintiff-defendant Ford Motor Credit Company
LLC, formerly known as Ford Motor Credit Company, for leave to reargue
and/or renew its motion for summary judgment, and upon reargument and
renewal, granted that motion in part.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by in action No. 1 denying the motion
of plaintiff, Ford Motor Credit Company LLC, formerly known as Ford
     Case 1:13-cv-01213-RJA Document-2-
                                    94-1 Filed 10/28/19 Page 2 of 3   833
                                                                CA 18-02266

Motor Credit Company, for summary judgment in its entirety and
reinstating the counterclaims of defendants Thomas J. Pieroni,
Automotive Fleet Leasing Services, Inc., doing business as Automotive
Fleet Leasing Co., and Bentley Holdings, Inc., doing business as
Automotive Fleet Leasing Co., and in action No. 2 denying that part of
the motion of defendant, Ford Motor Credit Company LLC, formerly known
as Ford Motor Credit Company, to dismiss the fraud and deceit cause of
action and reinstating that cause of action insofar as asserted by
plaintiffs Thomas J. Pieroni and Bentley Holdings, Inc., doing
business as Automotive Fleet Leasing Co., and as modified the order is
affirmed without costs.

     Memorandum: The two actions before us stem from a dispute over
entitlement to the value of certain vehicles transferred from a now-
defunct automobile dealership (dealership). Pursuant to a floor plan
financing and security agreement, plaintiff-defendant Ford Motor
Credit Company LLC, formerly known as Ford Motor Credit Company (Ford
Credit), gave the dealership financing to acquire vehicles in exchange
for a security interest in the vehicles. Ford Credit commenced action
No. 1 against the dealership and its guarantors after the dealership
was “out of trust”; 79 vehicles were missing from the dealership’s
inventory for which Ford Credit never received payment. Ford Credit
then amended the complaint to include, inter alia, defendants-
plaintiffs Thomas J. Pieroni (Pieroni), Automotive Fleet Leasing
Services, Inc., doing business as Automotive Fleet Leasing Co., and
Bentley Holdings, Inc., doing business as Automotive Fleet Leasing Co.
(Bentley) (collectively, Pieroni Companies). Ford Credit alleged that
the Pieroni Companies were the purported buyers or participants in the
transfer of some of the vehicles that were missing from the
dealership’s inventory (vehicles). As relevant to this appeal, Ford
Credit asserted against the Pieroni Companies conversion (fourth) and
tortious interference with an existing contract (fifth) causes of
action. The Pieroni Companies asserted counterclaims against Ford
Credit. Pieroni and Bentley, among others, commenced action No. 2
against Ford Credit, and in a prior order, Supreme Court dismissed all
causes of action in action No. 2 except for the fraud and deceit cause
of action. Ford Credit moved for summary judgment in action No. 1 and
the court denied that motion. The Pieroni Companies now appeal and
Ford Credit cross-appeals from an order that, inter alia, granted Ford
Credit’s motion for leave to reargue and/or renew its motion for
summary judgment in action No. 1 and thereupon in action No. 1 granted
those parts of Ford Credit’s motion for summary judgment with respect
to the fourth and fifth causes of action insofar as asserted against
the Pieroni Companies and for summary judgment dismissing the
counterclaims of the Pieroni Companies in action No. 1, and granted
Ford Credit’s motion to dismiss the fraud and deceit cause of action
in action No. 2.

     We agree with the Pieroni Companies on their appeal that the
court erred in granting in part Ford Credit’s motion for summary
judgment in action No. 1 and in granting the motion to dismiss the
fraud and deceit cause of action in action No. 2, and we therefore
modify the order by in action No. 1 denying the motion for summary
judgment in its entirety and reinstating the counterclaims of the
     Case 1:13-cv-01213-RJA Document-3-
                                    94-1 Filed 10/28/19 Page 3 of 3   833
                                                                CA 18-02266

Pieroni Companies, and in action No. 2 denying the motion to dismiss
the fraud and deceit cause of action and reinstating that cause of
action insofar as asserted by Pieroni and Bentley. In general, “a
security interest . . . continues in collateral notwithstanding sale,
lease, license, exchange, or other disposition thereof” (UCC 9-315 [a]
[1]). An exception is that a “buyer in ordinary course of business .
. . takes free of a security interest” (UCC 9-320 [a]). A buyer in
ordinary course, however, “does not include a person that acquires
goods in a transfer in bulk or as security for or in total or partial
satisfaction of a money debt” (UCC 1-201 [b] [9]).

     Ford Credit met its initial burden on its motions in action No. 1
and action No. 2 of establishing that its security interest in the
vehicles was not extinguished by the transfer of the vehicles to the
Pieroni Companies because the Pieroni Companies were not buyers in
ordinary course (see generally Hann Fin. Serv. Corp. v Republic Auto
Credit Group, LLC, 18 AD3d 434, 436 [2d Dept 2005]). Ford Credit
submitted evidence that the dealership’s records did not show any
advance deposits made by the Pieroni Companies on the dealership’s
balance sheets and that any advance deposits that were made by the
Pieroni Companies were in fact short-term loans inasmuch as the money
was shortly thereafter returned to the Pieroni Companies. In
opposition to the motions, however, the Pieroni Companies raised a
triable issue whether they gave new value for the vehicles. In
particular, they submitted a schedule showing the advance payments
they made to the dealership for six years prior to the bulk purchase
of the vehicles. They also submitted the affidavit of the president
of the dealership, who averred that Bentley had more than enough money
on deposit with the dealership to be used for the purchase of the
vehicles. The president denied that the funds deposited with the
dealership were loans. Thus, we conclude that whether the transfer of
the vehicles was made with new value or instead was in satisfaction of
a money debt is an issue of fact for the jury to determine (see
generally UCC 1-201 [b] [9]; United States v Handy & Harman, 750 F2d
777, 782 [9th Cir 1984]), and neither party is entitled to summary
judgment.

     Inasmuch as Ford Credit is not entitled to summary judgment in
action No. 1, it is thus not entitled to the amount of proceeds from
the sale of the vehicles that remain in escrow. Ford Credit’s
contention on its cross appeal that it is entitled to damages in
excess of the amount remaining in escrow is therefore moot.




Entered:   October 4, 2019                          Mark W. Bennett
                                                    Clerk of the Court
